Exhibit 10.25

 

AMENDMENT AGREEMENT NO. 4

 

to that certain

 

LOAN AND SECURITY AGREEMENT

 

This AMENDMENT AGREEMENT NO. 4 (this “Amendment”), dated as of July 21, 2004, is
among GANDER MOUNTAIN COMPANY (the “Borrower”), FLEET RETAIL GROUP, INC. (f/k/a
Fleet Retail Finance, Inc.) and the other lending institutions from time to time
party to the Loan Agreement (as hereinafter defined) (collectively, the
“Revolving Credit Lenders”), and FLEET RETAIL GROUP, INC. as agent (the “Agent”)
for itself and the other Revolving Credit Lenders.

 

WHEREAS, the Borrower, the Agent and the Revolving Credit Lenders are parties to
that certain Loan and Security Agreement, dated as of December 19, 2001 as
amended by the Amendment Agreement No. 1, dated as of May 23, 2003, the
Amendment Agreement No. 2, dated as of June 4, 2003 and the Amendment Agreement
No. 3, dated as of January 2, 2004 (as so amended and as otherwise amended and
in effect from time to time, the “Loan Agreement”), pursuant to which the
Revolving Credit Lenders, upon certain terms and conditions, have agreed to make
loans to, and to cause the issuance of letters of credit for the benefit of, the
Borrower;

 

WHEREAS, the Borrower has requested that the Agent and the Revolving Credit
Lenders agree, and the Agent and the Revolving Credit Lenders have agreed, on
the terms and subject to the conditions set forth herein, to amend certain of
the terms and provisions of the Loan Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

§1.          Defined Terms.    Capitalized terms which are used herein without
definition and which are defined in the Loan Agreement shall have the same
meanings herein as in the Loan Agreement.

 

§2.          Amendments to Loan Agreement.

 

(a)           Article I of the Loan Agreement is hereby amended by inserting the
following new definition in the appropriate alphabetical order:

 

““GAAP EBITDA”: With respect to any fiscal period, an amount equal to the sum of
(a) Net Income of the Borrower for such fiscal period, plus (b) in each case to
the extent deducted in the calculation of Net Income and without duplication,
(i) depreciation and amortization for such fiscal period, plus (ii) income tax
expense for such fiscal period, plus (iii) Interest Expense paid or accrued
during such fiscal period, plus (iv) other noncash charges for such fiscal
period (excluding LIFO reserves), all as determined in accordance with GAAP,
after eliminating therefrom all extraordinary nonrecurring items of income or
expense.”.

 

--------------------------------------------------------------------------------


 

(b)           The definition of “Applicable Margin” contained in Article I of
the Loan Agreement is hereby restated in its entirety as follows:

 

““Applicable Margin”:  For each period commencing on an Adjustment Date through
the date immediately preceding the next Adjustment Date (each a “Rate Adjustment
Period”), the Applicable Margin shall be the applicable margin per annum set
forth in the table below opposite to the Borrower’s applicable EBITDA as
determined for the applicable period consisting of the twelve (12) consecutive
months ending on or about the calendar quarter ending immediately prior to the
applicable Rate Adjustment Period pertaining to such Adjustment Date :

 

LEVEL

 

EBITDA

 

LIBOR RATE
APPLICABLE
MARGIN

 

BASE RATE
APPLICABLE
MARGIN

 

I

 

Greater than or equal to $42,500,000

 

1.75

%

0.00

%

II

 

Greater than or equal to $30,000,000 and less than $42,500,000

 

2.00

%

0.50

%

III

 

Less than $30,000,000

 

2.25

%

0.75

%

 

Notwithstanding the foregoing, (i) effective July 1, 2004, the Applicable Margin
shall be set at the amount set forth opposite Level I above until the date
immediately preceding the next Adjustment Date and (ii) if on any Adjustment
Date the Borrower’s GAAP EBITDA is greater than or equal to $42,500,000 as
determined for the period consisting of the twelve (12) consecutive months
ending on or about the calendar quarter ended immediately prior to such
Adjustment Date, than for the Rate Adjustment Period applicable to such
Adjustment Date the LIBOR Rate Applicable Margin shall equal 1.50% and the Base
Rate Applicable Margin shall equal 0.00%.

 

Furthermore, any delay by the Borrower in delivering the financial statements
and reports required to be delivered by the Borrower pursuant to Section 6.5
shall, at the Agent’s option, result in the Applicable Margin being set at the
amount set forth opposite Level III above or such other Level as determined by
the Agent until the next Adjustment Date.”.

 

(c)           The definition of “Change in Control” contained in Article I of
the Loan Agreement is hereby restated in its entirety as follows:

 

““Change in Control”: The occurrence of any of the following:

 

(a)           Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than members of the Erickson Family, the Holiday Companies or
Affiliates of Holiday Companies becomes the “beneficial owner” (as defined in
Rules 13d-3 and

 

--------------------------------------------------------------------------------


 

13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of Forty Percent (40%) or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right).

 

(b)           During any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).”.

 

(d)                                 Section 5.19 of the Loan Agreement is hereby
restated in its entirety as follows:

 

5.19  BUSINESS PLAN.  The Borrower has provided to the Agent and the Lenders its
Business Plan for the years 2001 through 2004 in connection with the Third
Amendment to this Agreement dated January 2, 2004.

 

§3.          Affirmation and Acknowledgment of the Borrower.  The Borrower
hereby ratifies and confirms all of its Obligations to the Revolving Credit
Lenders, including, without limitation, the Revolving Credit Loans, and the
Borrower hereby affirms its absolute and unconditional promise to pay to the
Revolving Credit Lenders all indebtedness, obligations and liabilities in
respect of the Revolving Credit Loans, the Letters of Credit, and all other
amounts due under the Loan Agreement as amended hereby.  The Borrower hereby
confirms that the Obligations are and remain secured pursuant to the Loan
Documents and pursuant to all other instruments and documents executed and
delivered by the Borrower as security for the Obligations.

 

§4.          Representations and Warranties.  The Borrower hereby represents and
warrants to the Revolving Credit Lenders as follows:

 

(a)           The execution and delivery by the Borrower of this Amendment, and
the performance by the Borrower of its obligations and agreements under this
Amendment and the Loan Agreement as amended hereby, are within the corporate
authority of the Borrower, have been duly authorized by all necessary corporate
proceedings on behalf of the Borrower and do not and will not contravene any
provision of law, statute, rule or regulation to which the Borrower is subject
or any of the Borrower’s charter, other incorporation papers, by-laws or any
stock provision or any amendment thereof or of any agreement or other instrument
binding upon the Borrower, the non-compliance with which would materially
adversely affect the business, assets or financial condition of the Borrower.

 

--------------------------------------------------------------------------------


 

 

(b)             This Amendment and the Loan Agreement as amended hereby
constitute legal, valid and binding obligations of the Borrower, enforceable in
accordance with their respective terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights in general, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

(c)           No approval or consent of, or filing with, any governmental agency
or authority is required to make valid and legally binding the execution,
delivery or performance by the Borrower of this Amendment or the Loan Agreement
as amended hereby.

 

(d)           The representations and warranties contained in Article V of the
Loan Agreement are true and correct at and as of the date made and as of the
date hereof, except to the extent of changes resulting from transactions
contemplated or permitted by this Loan Agreement and the other Loan Documents,
changes which have been disclosed to the Agent and the Revolving Credit Lenders
prior to the date hereof and changes occurring in the ordinary course of
business that singly or in the aggregate are not materially adverse, and to the
extent that such representations and warranties relate expressly to an earlier
date.

 

(e)           The Borrower has performed and complied in all material respects
with all terms and conditions herein required to be performed or complied with
by it prior to or at the time hereof, and as of the date hereof, after giving
effect to the provisions hereof, the Borrower is not InDefault and there exists
no Event of Default.

 

§5.          Effectiveness.  This Amendment shall become effective upon the
receipt by the Agent of each of the following:

 

(a)           a fully executed counterpart hereof signed by the Borrower and all
Revolving Credit Lenders.

 

(b)           a certificate from a duly authorized officer of the Borrower, on
behalf of the Borrower (i) of the due adoption, continued effectiveness, and
setting forth the texts of, each corporate resolution adopted in connection with
this Amendment and any other documents executed in connection therewith, and
(ii) attesting to the true signatures of each Person authorized as a signatory.

 

§6.          Miscellaneous Provisions.

 

(a)           Except as otherwise expressly provided by this Amendment, all of
the terms, conditions and provisions of the Loan Agreement shall remain the
same.  It is declared and agreed by each of the parties hereto that the Loan
Agreement, as amended hereby, shall continue in full force and effect, and that
this Amendment and the Loan Agreement shall be read and construed as one
instrument.

 

--------------------------------------------------------------------------------


 

(b)           This Amendment is intended to take effect as an agreement under
seal and shall be construed according to and governed by the laws of The
Commonwealth of Massachusetts.

 

(c)           This Amendment may be executed in any number of counterparts, but
all such counterparts shall together constitute but one instrument.  In making
proof of this Amendment it shall not be necessary to produce or account for more
than one counterpart signed by each party hereto by and against which
enforcement hereof is sought.

 

(d)           The Borrower agrees to pay to the Agent, on demand by the Agent,
all reasonable out-of-pocket costs and expenses incurred or sustained by the
Agent in connection with the preparation of this Amendment (including reasonable
legal fees).

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

GANDER MOUNTAIN COMPANY

 

 

 

 

 

By:

/s/ Sharon K. Link

 

 

Title: SVP - Finance and Administration

 

 

 

 

 

FLEET RETAIL GROUP, INC. (f/k/a Fleet Retail
Finance, Inc.),  as Agent and as a Revolving Credit
Lender

 

 

 

 

 

By:

 /s/

Sally A. Sheehan

 

 

Name:

Sally A. Sheehan

 

Title:

Managing Director
Fleet Retail Group

 

 

 

 

 

WELLS FARGO FOOTHILL, INC. (f/k/a Foothill
Capital Corporation), as Syndication Agent and
as a Revolving Credit Lender

 

 

 

 

 

By:

 /s/

Brad Engel

 

 

Name:

Brad Engel

 

Title:

Assistant Vice President

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

 

as a Revolving Credit Lender

 

 

 

 

 

By:

 /s/

Adrian Avales

 

 

Name:

Adrian Avales

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WEBSTER BUSINESS CREDIT CORPORATION
(f/k/a/ Whitehall Business Credit Corporation), as
a Revolving Credit Lender

 

 

 

 

 

By:

 /s/

Evan Israelson

 

 

Name:

Evan Israelson

 

Title:

Vice President

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as a Revolving Credit Lender

 

 

 

 

 

By:

 /s/

Kristina M. Miller

 

 

Name:

Kristina M. Miller

 

Title:

By Authorized Signatory

 

 

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

By:

 /s/

Wilfred V. Saint

 

 

Name:

Wilfred V. Saint

 

Title:

Director
Banking Products
Services, US

 

 

 

 

 

 

 

By:

 /s/

Winslowe Ogbourne

 

 

Name:

Winslowe Ogbourne

 

Title:

Associate Director
Banking Products
Services, US

 

--------------------------------------------------------------------------------